EX-23.e.1.a FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT BETWEEN GENWORTH VARIABLE INSURANCE TRUST AND CAPITAL BROKERAGE CORPORATION THIS FIRST AMENDMENT,effective December 8, 2009, to the Distribution Agreement dated July 31, 2008 (the “Agreement”) is made and entered into by and between GENWORTH VARIABLE INSURANCE TRUST, a Delaware statutory trust (the “Trust”), on behalf of each of its separate series of shares, and CAPITAL BROKERAGE CORPORATION, a Washington corporation (the “Distributor”). WHEREAS, the Trust and the Distributor are parties (the “Parties”) to the Agreement; and WHEREAS, the Trust is authorized and intends to establish additional and separate series of shares, with each such series representing interests in a separate portfolio of securities and other assets; and WHEREAS, the Parties desire to amend Appendix A of the Agreement to include additional series of the Trust; and NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the Parties hereby agree to amend the Agreement, pursuant to the terms thereof, as follows: Appendix A of the Agreement is hereby superseded and replaced with Appendix A attached hereto. Except to the extent modified by this Amendment, the terms and provisions of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. Genworth Variable Insurance TrustCapital Brokerage Corporation By: By: Title: Title: Date: Date: APPENDIX A to the DISTRIBUTION AGREEMENT Fund Names Separate Series of Genworth Variable Insurance Trust Genworth Calamos Growth Fund Genworth Columbia Mid Cap Value Fund Genworth Davis NY Venture Fund Genworth Eaton Vance Large Cap Value Fund Genworth Legg Mason ClearBridge Aggressive Growth Fund Genworth PIMCO StocksPLUS Fund Genworth Putnam International Capital Opportunities Fund Genworth Thornburg International Value Fund Genworth Goldman Sachs Enhanced Core Bond Index Fund Genworth 40/60 Index Allocation Fund Genworth 60/40 Index Allocation Fund Genworth Growth Allocation Fund Genworth Moderate Allocation Fund Genworth Enhanced International Index Fund Genworth Enhanced Small Cap Index Fund
